 



EXHIBIT 10.4

            (HIRSCHLER FLEISCHER LOGO) [a24798a2479801.gif]    David F.
Belkowitz • Richmond Office   (804) 771-9546 • dbelkowitz@hf-law.com

  Federal Reserve Bank Building
701 East Byrd Street
Richmond, VA 23219
Telephone: 804-771-9500
Fax: 804-644-0957
Mailing Address:
Post Office Box 500
Richmond, VA 23218-0500     Fredericksburg Office:
725 Jackson Street, Suite 200
Fredericksburg, VA 22401-5720
Telephone: 540-372-3515
Fax: 540-372-3941
www.hf-law.com

ATTORNEYS AT LAW
May 25, 2006
VIA FACSIMILE – 972-644-2411
TR Walker Ranch Partners, Ltd.
c/o Thompson Realty Corporation
2505 N. Plano Road, Suite 3000
Richardson, Texas 75082
Attn: W. T. Field.

     Re:   Contract of Sale Between TR Walker Ranch Partners, Ltd., a Texas
limited partnership, as seller and Triple Net Properties, LLC, a Virginia
limited liability company, as purchaser

Dear Mr. Field:
     On behalf of our client, Triple Net Properties, LLC, the purchaser under
the captioned contract, I hereby request an extension of the Feasibility Period
to June 2, 2006. If this extension is acceptable, please sign below.
Very truly yours,

(-s- David F. Belkowitz) [a24798a2479802.gif]
David F. Belkowitz
AGREED TO:
TR WALKER RANCH PARTNERS, LTD.

                  By:   TRDC Walker Partners, Ltd.,         General Partner    
 
                    By:   Thompson Realty Development Corporation,
General Partner    
 
               
 
      By:   /s/ W. T. Field    
 
               
 
      Its:   PRESIDENT     
 
               

/bh
cc: Mr. Gus Remppies

